United States Court of Appeals
                         For the First Circuit

No. 08-1203

                      UNITED STATES OF AMERICA,

                               Appellee,

                                  v.

                           JONATHAN POLAND,

                         Defendant, Appellant.


                                ERRATA

     The opinion of this Court, issued on April 2, 2009, should be

amended as follows:

     On page 7, line 1 of footnote 2, replace "a number changes" with

"a number of changes".

     On page 7, line 2 of footnote 2, replace "fo" with "of".